DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2007137393) in view of Ishii et al. (JP 2010095104), and further in view of Kamiyama et al. (US 10,131,190).
Yamamoto et al. teach a vehicle wheel (Fig.1) comprising a rim formed by joining an inner rim (Fig.2, Item 2) and an outer rim (Fig.2, Item 3); and a sub air-chamber member as a Helmholtz resonator (Fig.2, Item 5) formed by a member (Fig.2, Item 7) held between the inner rim and the outer rim, but fail to disclose wherein the sub air-chamber member is mounted to the rim via a support member held between the inner rim and the outer rim, and wherein the sub air-chamber member is formed to have a plurality of cylindrical bridges arranged in a row in a wheel circumferential direction at equal intervals, the plurality of cylindrical bridges connecting a top plate and a bottom plate of the sub air-chamber member.
On the other hand, Ishii et al. teach a vehicle wheel comprising a rim (Fig.1) and a sub air-chamber member as a Helmholtz resonator (Fig.3, Item 10), wherein the sub air-chamber member is mounted to the rim via a support member (Figs. 3a and 3b, Item 22a) welded to the well of the rim.
Kamiyama et al. teach a sub air-chamber member (Fig.2, Item SC) is formed to have a plurality of cylindrical bridges (Fig.2, Items 33 and 34) arranged in a row (Figs.3 and 4) in a wheel circumferential direction at equal intervals, the plurality of cylindrical bridges connecting a top plate (Fig. 2, Item 25a) and a bottom plate (Fig. 2, Item 25b) of the sub air-chamber member.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Ishii et al. Helmholtz resonator configuration and being held by the Yamamoto et al. support member because Ishii et al. would provide an enclosed structure providing the Helmholtz resonator, in this manner providing sound attenuation performance even if the support member gets deformed due the centrifugal force.  Also, the use of Yamamoto et al. support member would not add any extra welding processes to attach the resonator to the rim. Furthermore, the Kamiyama et al. bridges would improve the mechanical strength of the sub chamber and would restrict the volume variation of the chamber.     
With respect to claim 2, Yamamoto et al. teach wherein the support member (Fig.2, Item 7) is formed of an annular plate (Fig.2, Item 7; Abstract) to be arranged between the inner rim (Fig.2, Item 2) and the outer rim (Fig.2, Item 3), and the inner rim, the support member, and the outer rim are integrally fastened (Fig.2, Item 9) in this order in a wheel width direction (Fig.2).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 3, 2022